NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
EVERY PENNY COUNTS, INC.,
Plaintiff-Appellant,
v. _
BANK OF AMERICA CORPORATION AND BANK OF
AMERICA, N.A.,
Defendants-Appellees.
2009-1442 *
Appea1 from the United States District Court for the
Middle District of Florida in case no. 07-CV-0U042, Judge
Jon E. Stee1e.
ON MOTION
Before SCHALL, Circu,it Judge.
0 R D E R
Every Penny Counts, Inc. moves to remand this case
to the district c0urt. Bank of America Corp0ration and
Bank of America, N.A. oppose. Every Penny Counts, Inc.
replies

EVERY PENNY COUNTs v. BANK 0F AMER 2
Upon consideration thereof
lT IS ORDERED THAT:
(1) Every Penny Counts, Inc.’s motion to remand is
denied.
(2) The stay of the briefing schedule is lifted The
appellants opening brief is due within 45 days of the date
of filing of this order.
FoR THE CoURT
0CT 2 8 mm /s/ Jan H0rbaly
Date J an Horbaly
Clerk
cc: Harvey S. Kauget, Esq.
Steven C. Cherny, Esq. -_'. -1 F"_Eo
us count 0F APPsALs ma
320 11-lessor-:RAL.c\Rcun
0CT 28 2010
.|AN HORBALY
CLERK